Citation Nr: 1143771	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training ("ACDUTRA") between March 11, 2002 and May 5, 2002.   She also appears to have had numerous periods of additional, yet to be verified inactive duty for training ("INACDUTRA") between February 7, 2002 and September 27, 2004.  She has not claimed to have served on  any periods of active duty service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the appellant's claim of entitlement to service connection. 

In this regard, the Board notes that, although the appellant's claim was previously adjudicated as one of entitlement to service connection for low back strain and vertebral disc irregularities from L3 through S1, based on what appears to have been an inadequate VA examination, the Board has recharacterized and broadened the claim to encompass all theories of entitlement.    

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that she suffers from a chronic low back disability as a result of an injury that took place in July 2003 during her monthly reserve training with the Army National Guard.   Alternatively, she has also claimed that she was injured during her verified period of ACDUTRA between March and May 2002.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

In order to establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, although the Appellant was previously provided with a VA examination in order to obtain an opinion regarding the etiology of her claimed low back disorder, it does not appear that the RO actually exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA and INACDUTRA, nor did it make a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or whether they were unavailable.  Instead, the claims folder contains a listing of the appellant's service retirement points, along with her Army National Guard separation document (Form 22).  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims ("Court") has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
In particular, the Board notes that the locations to which service treatment records migrate have changed, and records of separating Army service members, including members of Reserve or National Guard units, are sent to VA's Record Management Center ("RMC").  See M21-1MR, Part III.  As no request to the RMC is documented, such a request should be made.  

In addition, although the appellant was previously provided with a VA examination, the Court has held that once the Secretary of VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

In this case, review of the March 2007 VA spinal examination reveals that imaging studies of the appellant's low back were not able to be performed because she was pregnant.  Instead, the VA examiner relied primarily on a private MRI that was nearly a year old in coming to the conclusion that the appellant's current low back disorder was not related to the injury she claimed to have suffered during her National Guard duty.  Significantly, as the claims folder contains sparse service treatment reports (it does not contain the appellant's Army National Guard final annual medical certificate, as the last of record is dated May 2003, prior to the claimed July 2003 incident), the VA examiner was not able to make a comparison between current findings and findings contemporaneous to her injury.  As such, the Board finds that a new VA examination should be obtained to determine the etiology of the appellant's low back disorder.

Finally, as it appears that the most recent private post-service treatment reports of record are dated February 2008, an attempt should be made to obtain up-to-date treatment reports relating to the appellant's low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a release form(s) and ask her to identify any private medical providers that have treated her for a low back disorder since February 2008.  Any records obtained should be associated with the claims folder.  Any negative reply must be noted in the claims folder.

2.  The RO/AMC should ask the VA RMC to search for records pertaining to the appellant, including records pertaining to periods of active duty service, ACDUTRA, and inactive duty service, INACDUTRA.  If the RMC has no records, request that it provide guidance as to where such records might be located and request records from any location suggested by the RMC. 

3.  If no service treatment records are located by the RMC or at any location suggested by the RMC, request that the National Personnel Records Center ("NPRC") make a search for such records.  If personnel records sufficient to establish the appellant's dates of performance of ordered National Guard service have not been located, ask NPRC to search for personnel (administrative or 210 file) records related to her National Guard service.

4.  If no personnel records are located by NPRC or any other agency, request that the U.S. Army Human Resources Command, St. Louis, Missouri, Missouri, search for personnel records for the appellant.
5.  If complete service treatment and personnel records are not located, contact that Minnesota Adjutant General or other appropriate agency and request a search for service treatment and personnel records for the appellant. 

6.  The RO/AMC should enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA. This must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

7.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding each period of service identified.   The appellant should be notified of such findings and be provided with an opportunity to respond.

8.  Following completion of the above, schedule the appellant for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of her current low back disorder(s).  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary (to include diagnostic studies) should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the appellant's previous low back injuries and symptomatology (both prior to, during and after periods of active military service) and note that, in addition to the medical evidence of record, the appellant's personal statements have been considered in his/her opinion.  
a.)  For any diagnosis of a chronic, low back disorder found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the appellant's documented medical history, as well as her statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Appellant's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

9.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).							


_________________________________________________
JOHN E. ORMOND JR.
Veterans Law Judge, Board of Veterans' Appeals

							
      (CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


